295 S.C. 333 (1988)
368 S.E.2d 465
In the Matter of Richard Anthony BLACKMON, Respondent.
22875
Supreme Court of South Carolina.
Submitted April 11, 1988.
Decided May 23, 1988.
Atty. Gen. T. Travis Medlock, Deputy Atty. Gen. William K. Moore and Asst. Atty. Gen. James G. Bogle, Jr., Columbia, for complainant.
Richard A. Blackmon, Sumter, pro se.
Submitted April 11, 1988.
Decided May 23, 1988.
Per Curiam:
*334 In this attorney grievance matter, respondent has conditionally admitted the allegations against him and consents to a public reprimand. We accept the conditional admission and publicly reprimand respondent.
Respondent admits that he failed to prepare and file pleadings in accordance with his representations to a client for almost five years. Although respondent has now filed the complaint in this action, he has neglected a legal matter entrusted to him.
In another matter, respondent admits that he inadvertently signed his name in the space provided for the signature of the presiding judge on a Motion and Order for Continuance and filed the motion and order with the clerk of the family court. When questioned about this matter, respondent told the investigator from the Attorney General's Office that his secretary had filed the order and that he had destroyed the original and all copies of the order. In fact, respondent filed the order and did not destroy the copies.
Respondent also admits that he failed to respond to the Board of Commissioners on Grievances and Discipline on the allegations against him for several months despite numerous requests to do so. Members of the Bar are required to cooperate fully with the Board. In the Matter of Bruner, 283 S.C. 114, 321 S.E. (2d) 600 (1984).
We publicly reprimand respondent for his conduct in these matters.
Public reprimand.
FINNEY, J., not participating.